Citation Nr: 0100002	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to Agent Orange Exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1945 and from March 1951 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
service connection for peripheral neuropathy.


REMAND

At a hearing at the RO before a Vetearns Law Judge in July 
2000, the veteran testified that from 1965 to 1967 he went to 
Vietnam for varying intervals of time ranging from one week 
to 120 days depending on his assignment and that his exposure 
to Agent Orange came from walking around and surveying radar 
station sites.  He said that the first time he sought medical 
treatment for his peripheral neuropathy symptoms was in 1992 
and that prior to that time he just took his symptoms as 
aches and pains due to age.

Prior to determining the veteran's claim for service 
connection for peripheral neuropathy, VA must ensure that it 
has fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H. R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In order to fulfill VA's duty in this case, an 
attempt must be made by the RO to verify the veteran's 
claimed exposure to Agent Orange.  Although the veteran's 
service records indicate that he served in Vietnam, they do 
not show whether he was in fact exposed to Agent Orange as he 
contends.  Consequently, the RO should contact the United 
States Services Center for Research of Unit Records 
(USASCRUR) in order to ascertain whether the veteran would 
likely have been exposed to Agent Orange during his second 
period of service in Vietnam from 1951 to 1968.  

In addition, the RO should also afford the veteran a VA 
neurological examination so as to obtain an opinion as to 
whether the veteran's complained of symptoms during service 
were the initial manifestation of his currently diagnosed 
disorder and, if no relationship, whether his current 
disability is due to Agent Orange Exposure.  In this respect, 
it should be pointed out that the RO did request such an 
opinion from the VA examiner who conducted the August 1999 VA 
examination, but the examiner did not proffer an opinion.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran's DD 
Form 214, as well as his assertions 
regarding his exposure to Agent Orange in 
service, to the USASCRUR for 
verification.  In addition, the RO should 
utilize any additional resources 
available which might support the 
veteran's alleged exposure.

2.  Thereafter, the veteran should be 
afforded a VA neurological examination in 
order to determine the nature and 
etiology of his peripheral neuropathy.  
Any tests or studies deemed appropriate 
by the examiner to make this 
determination should be undertaken.  The 
examiner should be asked to review the 
evidence contained in the claims file, 
along with a copy of this REMAND, and 
provide an opinion as to (1) whether it 
is at least as likely as not that the 
symptoms that the veteran complained of 
during service were the initial 
manifestations of his currently diagnosed 
peripheral neuropathy disorder and (2) if 
it is determined that there is no such 
relationship between the veteran's 
complained of symptoms in service and his 
current disability, whether it is at 
least as likely as not that the current 
disability is due to Agent Orange 
exposure.  The examiner should set forth 
in detail all findings that provide a 
basis for his or her opinion.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for peripheral 
neuropathy.  If the benefit sought by the 
veteran remains denied, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



